Examiner’s Amendment
1.	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
Authorization for this examiner’s amendment was given by Mr. Dommer via a telephone interview on June 13, 2022.

2.	Claim 30 has been amended and new claims 32-36 have been added as follows:

Claim 30.	(Currently Amended) A computer-implemented method, comprising:
receiving, by a first computing device at which a first user account is logged into a computing system that facilitates communications between different user accounts of the computing system, an image submitted to the computing system by a second user account, wherein the image is an image that was captured by a camera;
displaying, by the first computing device, page content that includes the image, with at least part of the image obscured by a first amount of graphical objects, and with other portions of the page content left unobscured;
	receiving, by the first computing device, first user input that provides a first user-typed message for receipt by the second user account;
providing, by the first computing device and for receipt by a second computing device at which the second user account has logged into the computing system, the first user-typed message, to cause the second computing device to visually present the first user-typed message;
	displaying, by the first computing device as a result of the first user-typed message having been input at the first computing device, the image with the at least part of the image obscured by a second amount of graphical objects that is less than the first amount of graphical objects, such that a first part of the image that was previously covered by a first graphical object is no longer covered by the first graphical object;
displaying, by the first computing device after the image has been displayed with the at least part of the image obscured by the second amount of graphical objects, a second user-typed message that was input at the second computing device for receipt by the first user account;	
displaying, by the first computing device as a result of the second user-typed message having been input at the second computing device, the image with the at least part of the image obscured by a third amount of graphical objects that is less than the second amount of graphical objects, such that a second part of the image that was previously covered by a second graphical object is no longer covered by the second graphical object; and
	displaying, by the first computing device after the first computing device has displayed the image with the at least part of the image obscured by the third amount of graphical objects, the at least part of the image as unobscured as a result of an additional user-typed message being sent from the first user account to the second user account or from the second user account to the first user account.

Claim 32.	(New)  The computer-implemented method of claim 30, wherein the computing system comprises a dating system.

Claim 33.	(New) The computer-implemented method of claim 30, comprising establishing a video-chat session between the first user account and the second user account that concurrently streams a first video captured by the first computing device for presentation by the second computing device and a second video captured by the second computing device for presentation by the first computing device, wherein the second video comprises the image.

Claim 34.	(New)  A computing device, comprising:
one or more processors; and
one or more computer-readable devices, including instructions that when executed cause performance of operations that comprise:
		receiving, by the computing device, at which a first user account is logged into a computing system that facilitates communications between different user accounts of the computing system, an image submitted to the computing system by a second user account, wherein the image is an image that was captured by a camera;
	displaying, by the computing device, page content that includes the image, with at least part of the image obscured by a first amount of graphical objects, and with other portions of the page content left unobscured;
		receiving, by the computing device, first user input that provides a first user-typed message for receipt by the second user account;
	providing, by the computing device and for receipt by a second computing device at which the second user account has logged into the computing system, the first user-typed message, to cause the second computing device to visually present the first user-typed message;
	displaying, by the computing device as a result of the first user-typed message having been input at the computing device, the image with the at least part of the image obscured by a second amount of graphical objects that is less than the first amount of graphical objects, such that a first part of the image that was previously covered by a first graphical object is no longer covered by the first graphical object;
	displaying, by the computing device after the image has been displayed with the at least part of the image obscured by the second amount of graphical objects, a second user-typed message that was input at the second computing device for receipt by the first user account;	
	displaying, by the computing device as a result of the second user-typed message having been input at the second computing device, the image with the at least part of the image obscured by a third amount of graphical objects that is less than the second amount of graphical objects, such that a second part of the image that was previously covered by a second graphical object is no longer covered by the second graphical object; and
	displaying, by the computing device after the computing device has displayed the image with the at least part of the image obscured by the third amount of graphical objects, the at least part of the image as unobscured as a result of an additional user-typed message being sent from the first user account to the second user account or from the second user account to the first user account.
Claim 35.	(New)  The computing device of claim 34, wherein the computing system comprises a dating system.

Claim 36.	(New) The computing device of claim 34, wherein the operations comprise establishing a video-chat session between the first user account and the second user account that concurrently streams a first video captured by the first computing device for presentation by the second computing device and a second video captured by the second computing device for presentation by the first computing device, wherein the second video comprises the image.


3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/Viet D Vu/
Primary Examiner, Art Unit 2448
6/14/22